                Case 20-10166-JTD     Doc 1585      Filed 03/17/21    Page 1 of 26




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

LUCKY’S MARKET PARENT                               Case No. 20-10166 (JTD)
COMPANY, et al.,                                    (Jointly Administered)

         Debtors.                                   Re: D.I. 656


                                           OPINION 1

                                       INTRODUCTION

         ATA Forum Louisville KY, LLC (“ATA”) moved for approval of an administrative

expense claim relating to its non-residential real property lease with the Debtors. ATA alleged

that it was entitled to an administrative expense because the Debtors: (i) violated a court order

regarding removal of property from the leased premises, (ii) wrongfully converted ATA’s

property, (iii) negligently caused damage to ATA’s property, and (iv) breached the terms of its

lease prior to rejection. An evidentiary hearing was held on November 3, 2020 and January 8,

2021. During the hearing eight witnesses testified live, and five declarations, a deposition

transcript from an unavailable witness, and nearly a hundred exhibits were admitted into evidence.

Having considered the evidence and the arguments of the parties, I will deny the motion.

    I.         Jurisdiction

         The Court has jurisdiction over the Debtors’ bankruptcy cases and ATA’s application for

an administrative claim pursuant to 28 U.S.C. §§ 157(b) and 1334. The Application presents a core

proceeding as defined in 28 U.S.C. § 157(b) over which the Court has the jurisdiction to enter a

final order.



1
 This Opinion will constitute the Court’s findings of fact and conclusions of law pursuant to
Federal Rule of Bankruptcy Procedure 7052.
              Case 20-10166-JTD        Doc 1585      Filed 03/17/21     Page 2 of 26




   II.      Factual Background

         A. The Parties

         Lucky’s Market Parent Company, LLC and its debtor affiliates (collectively, the

“Debtors”) operated organic grocery stores throughout the United States. Am. Decl. Andrew T.

Pillari, Chief Fin. Officer of Debtors, in Support of Chapter 11 Pet. and First Day Pleadings (“First

Day Declaration”) [D.I. 47]. As of the petition date, Debtors were operating 39 stores. Id. Each

store averaged approximately 31,000 square feet and had full-service departments including

produce, meat, seafood, culinary, apothecary, beer/wine/spirits, and grocery. Id. at ¶ 11. The

Debtors leased 37 of the stores and owned the other two. Id.

         ATA is a subsidiary of Arciterra Companies, a private real estate company that owns

approximately 70-100 shopping centers and other retail properties throughout the country.

Larmore Decl. ¶ 5. ATA was the landlord for one of the Debtors’ stores located in Louisville,

Kentucky. Trial Ex. 2.

         B. Procedural History

         On January 27, 2020, the Debtors commenced these cases by filing petitions for relief

under chapter 11 of the Bankruptcy Code. On the same day, the Debtors filed their Motion of

Debtors for Approval of (I) Procedures for Store Closing Sales and (II) Assumption of the

Liquidation Consulting Agreement (the “Closing Procedures Motion”) [D.I. 13]. On January 28,

2020, I entered an Interim Order Authorizing (I) Procedures for Store Closing Sales and (II)

Assumption of the Liquidation Consulting Agreement (the “Interim Order”) [D.I. 51], establishing

the Interim Store Closing Procedures. On March 3, 2020, I entered a Final Order Authorizing (I)

Procedures for Store Closing Sales and (II) Assumption of the Liquidation Consulting Agreement

(the “Final Order”) [D.I. 321].



                                                 2
             Case 20-10166-JTD         Doc 1585      Filed 03/17/21     Page 3 of 26




       On April 24, 2020, ATA filed its Application for Allowance of Administrative Claims

Under 11 U.S.C. secs. 105, 503(b) and 365(d)(3) (the “Application”) [D.I. 656], alleging that the

Debtors violated the Interim Order and Final Order, converted and damaged ATA’s property, and

breached the Lease by removing fixtures from ATA’s real property and causing damage during

the removal process. On June 17, 2020, the Debtors and the Official Committee of Unsecured

Creditors filed their objections to the Application. [D.I. 805 and 806]. ATA submitted a reply to

the objections on July 2, 2020. [D.I. 849]. During a preliminary hearing, I found there were issues

of fact requiring an evidentiary hearing.

       On October 30, 2020, ATA filed a Motion to Strike Portions of the Declaration of Andrew

Pillari (“Pillari Motion to Strike”) [D.I. 1169]; ATA Forum Louisville KY, LLC's Evidentiary

Objections and Motion to Strike Portions of the Trial Declaration of Chad A. Renier in Support of

the Objection of the Debtors to ATA Forum Louisville KY, LLC's Application for Allowance of

Administrative Claim Under §§ 105, 503(b), and 365(d)(3) (“Renier Motion to Strike”) [D.I.

1170]; ATA Forum Louisville KY, LLC's Evidentiary Objections and Motion to Strike Portions of

the Declaration of Peter Wyke (related document(s)656, 805) Filed by ATA Forum Louisville, KY,

LLC (“Wyke Motion to Strike”) [D.I. 1173] (collectively, the “Motions to Strike”).

       Prior to the beginning of the evidentiary hearing on November 3, 2020, I heard argument

relating to the Motions to Strike. Following oral argument, I granted the Pillari Motion to Strike

in all respects and the Wyke Motion to Strike except as to paragraphs 10–16. Tr. Evidentiary Hr’g,

at 22:7–24:22; 29:16–23 (November 3, 2020) (“11/3/20 Tr.”) [D.I. 1196]. 2 With respect to the

Renier Motion to Strike, I ruled that Mr. Renier could testify based on his experience under Federal




2
 The transcript from the continued evidentiary hearing held on January 8, 2021 is filed at D.I.
1484 and shall be referred to herein as the “1/8/21 Tr.”
                                                 3
             Case 20-10166-JTD          Doc 1585      Filed 03/17/21   Page 4 of 26




Rule of Evidence 701 “as a lay witness testifying in a quasi-capacity as an expert witness.” Id.

32:17–19. In addition, the parties stipulated to the admission of all ATA exhibits, Trial Exhibits

1–81, and Trial Exhibit 88. Trial Exhibits 82 and 84–87 were deposition transcripts that were not

admitted in full but used only for impeachment purposes. See 11/3/20 Tr., 33:7–37:15. The

deposition transcript of Clarissa McLean marked as Exhibit 83 (the “McLean Tr.”) was admitted

in full due to the unavailability of Ms. McLean at trial. Id.

       The parties also stipulated to the admission of some of the Debtor’s Exhibits as follows:

Trial Exhibits C, J, K, L, M, N, O, P, T, U, and V. Id.

       C. The Removal of Disputed Property

       ATA and Debtors entered into a commercial lease dated July 30, 2013 (the “Lease”). Trial

Ex. 2. The Lease included approximately 30,000 square feet of retail space (the “Store”) located

within a shopping center in Louisville, Kentucky (the “Shopping Center”). Trial Ex. 2, § 1. The

Lease was rejected pursuant to 11 U.S.C. § 365 on February 29, 2020. See Order (I) Authorizing

(A) The Rejection of Certain Unexpired Leases and Contracts and (B) the Abandonment of Certain

Personal Property, if any, Each Effective Nunc Pro Tunc to February 29, 2020 and (II) Granting

Related Relief [D.I. 406], granting the Debtors’ Omnibus Rejection Motion [D.I. 310].

       As explained above, Interim and Final Orders were entered to outline the process Debtors

would use to close and liquate their stores. The Interim Order authorized the Debtors to hire Great

American Global Partners, LLC (the “Liquidation Consultant”) to oversee the store closings. The

Interim Order also authorized the Debtors and the Liquidation Consultant to remove and sell:

       the movable furniture, fixtures, or other equipment, excluding all property of the landlord,
       including all real property improvements located on the Premises (the “FF&E” and,
       together with the applicable inventory, the “Store Closing Assets”) located at the Closing
       Stores, and any such transaction shall be free and clear of all liens, claims, interests, and
       other encumbrances.



                                                  4
             Case 20-10166-JTD          Doc 1585       Filed 03/17/21    Page 5 of 26




Id. at Store Closing Procedures, ¶ 4. The Store was listed as one of the locations slated for closure.

Id. at Liquidation Consulting Agreement Ex. B. The Liquidation Consultant hired an independent

contractor, Dennis Jenkins, as the lead consultant to help oversee the Debtors’ FF&E liquidation

sales. 1/8/21 Tr., 96:5–9; 97:5–7. The Liquidation Consultant also retained another independent

contractor, Clarissa McLean, to oversee the sale at the Louisville Store. Wyke Decl. ¶ 15.

       Ms. McLean arrived at the Store on or about January 31, 2020. McLean Tr. at 25:19–22.

She took photographs of certain of the FF&E and took notes as a reference to answer questions

from potential buyers. Id. at 41:22–42:6; 44:19–24. Through her assessment, Ms. McLean learned

that although the Store opened in 2014, most of the FF&E was older because it was purchased

used at the time the store was built out. Id. at 42:22–23.

       On February 4, 2020, pursuant to the Interim Order, the Liquidation Consultant contracted

to sell FF&E to Chad Renier of Mechanical Removal & Relocation, LLC (the “Buyer”) for a total

of $20,000. Trial Ex. 9. Mr. Renier spoke on the phone with and reviewed photos taken by Ms.

McLean over the course of four or five days before deciding to submit a bid. Renier Decl. at ¶ 24.

The invoice for the sale included the following:

       All removable FF&E to include but not limited to All FF&E located inside the facility,
       kitchen, bakery, shopping carts, deli equipment, refrigeration equipment, bailer,
       compactor, POS System, network equipment, server equipment, desktop computers,
       gondola shelving, butcher equipment, café equipment, walk in coolers, refrigeration racks
       and compressors (Freon to be removed by Lucky’s before dismantling).

Trial Ex. 9. It further stated the following was to be excluded from the sale:

       All leasehold improvements including but not limited to: A/C units, plumbing, lighting,
       flooring, fire suppressions/sprinkler systems, fire alarms, burglar alarms, doors, walls,
       ceilings, roofs, windows, electrical transformers, electrical boxes, bathroom fixtures, built
       in kitchen cabinets, built in work stations, lighting controllers, back up electrical
       generators, transfer switches and associated controllers, forklift/order pickers (if identified
       as leased), handheld computers, tablet computers, laptop computers.




                                                   5
             Case 20-10166-JTD         Doc 1585       Filed 03/17/21    Page 6 of 26




Id. Mr. Wyke testified that in his experience movable FF&E in a grocery store is a broad category

that can include deli cases, walk-in coolers, walk-in refrigeration units, compressors, evaporators,

condensers, non-bathroom sinks, and kitchen implements. 1/8/21 Tr. at 123:21–124:6; 184:10–16.

ATA did not present any evidence to counter this general assertion.

       Mr. Renier asked three members of his crew to go directly from a job they were finishing

in Michigan to Louisville, Kentucky for initial review and to determine the type and number of

machinery and tools needed to remove the FF&E. Renier Decl. at ¶ 28. Mr. Renier took an excel

version of the Louisville Fixed Asset List he received from the Liquidation Consultant and deleted

line items that Ms. McLean verified were not at the Store or that he was not interested in

purchasing. Id. at ¶ 29. Mr. Renier also highlighted certain items he was interested in that he

wanted his crew to verify were at the Store, and if they so, to get the model numbers and years

built. Id. Mr. Renier sent the edited excel list to his crewmember, Albert Shumate, to verify which

of the FF&E was or was not at the Store. Id. ¶ 30.

       The three members of the Buyer’s crew arrived at the Store on February 6, 2020. Id. at ¶

31. Ms. McLean was present and supervised the Buyer’s crew the entire time. Id. Mr. Renier’s

crewmember reported that numerous desirable items of FF&E that Mr. Renier had highlighted on

the Louisville Fixed Asset List were not present. Id. at ¶ 33. Over the next few days, the Buyer’s

crew continued to locate the highlighted items so that Mr. Renier could market them for auction

and resale. Id. at ¶ 34. The Buyer’s crew was also disassembling and wrapping smaller items,

getting the cases ready to ship, breaking down the cases that were to be scrapped, getting the

electronic equipment and POS system together, and removing the hoods, double sinks, and

handwashing stations for shipping. Id. at ¶¶ 34–36.




                                                 6
             Case 20-10166-JTD         Doc 1585      Filed 03/17/21   Page 7 of 26




       Before removal of any refrigeration units, Freon needed to be safely drained. Id. at ¶ 37.

Debtors handled the Freon draining and removal, which was not completed until February 11,

2020. Id. Once the Freon was completely removed the Buyer’s crew removed the copper pipe that

runs from each refrigerated case, refrigerated walk-in and freezer to the compressor racks and

rooftop compressors to finish preparing the cases for shipping and to prepare the compressor racks

and rooftop condensers for removal. Id. at ¶ 38. As of February 12, 2020, most of the FF&E was

staged for removal, but none had been removed. Id. at ¶ 40. Mr. Renier arrived at the Store on

February 12, 2020. Id. After assessing the progress of the removal preparation, taking photos of

certain of the FF&E, and making a few phone calls to buyers, Mr. Renier scheduled a crane to

arrive the next day to remove the four rooftop condensers. Id.

       On February 12, 2020, Jeremy Hamilton, the leasing representative for ATA, learned that

the Buyer was onsite and removing or preparing to remove property. Trial Ex. 16 at pp.5–9;

11/3/20 Tr., 61:18–62:14. Mr. Hamilton contacted Ms. McLean by phone and expressly asked her

what she was doing and what property was being removed. 11/3/20 Tr., 63:13–64:7. Also on

February 12, 2020, Debtor’s counsel left a voicemail for ATA stating that “no fixtures were being

removed” and the Debtor would cause the removal to cease for the day until an ATA representative

could be present to identify disputed items. Trial Ex. 18.

       Sometime between February 12, 2020 and February 13, 2020, Mr. Hamilton spoke with

Ms. McLean and Mr. Renier on the phone. The exact timing and content of those conversation was

hotly contested. Based on email chains entered into evidence, it appears that Mr. Reiner learned

on the afternoon of February 13th that ATA would have a representative at the Store on Tuesday,

February 18th to identify any fixtures that ATA asserted could not be removed. Trial Ex. 14. Mr.

Renier stated that based on a conversation with Mr. Hamilton on February 12th, he was under the



                                                 7
             Case 20-10166-JTD         Doc 1585      Filed 03/17/21     Page 8 of 26




impression ATA’s representative would be at the Store on Thursday, February 13th to complete

the identification of disputed property. Reiner Decl. ¶ 46. Mr. Hamilton disputes this assertation

and maintains that he was not able to make direct contact with any parties until Thursday, February

13th and that in all communications he made it clear an ATA representative could not arrive until

Tuesday, February 18th. 11/3/20 Tr. 128:19–130:24; 132:20–133:9. There is no evidence in the

record that the Debtor informed ATA that February 18th was not acceptable. Monday, February

17th was President’s Day, a federal holiday. 3

        Mr. Renier informed the Liquidation Consultant on the afternoon of Thursday, February

13th that he was unable to remain at the Store beyond February 18th waiting for ATA’s

representative. Trial Ex. 14; Renier Decl. at ¶ 51. Mr. Renier had already been forced to reschedule

contractors, a crane, dumpsters, and his crew numerous times and claimed that the delays caused

the loss of multiple sales. Renier Decl. at ¶¶ 51–52. In an email chain, the Debtor and the

Liquidation Consultant agreed that the most economical way to proceed with the dispute was to

allow Mr. Renier to remove the purchased FF&E and handle ATA’s concerns in subsequent

litigation. Trial Ex. 10. Around 6:30 p.m. on February 14, 2020, the Debtors and their professionals

informed Mr. Renier that he could recommence removal of the purchased FF&E. Renier Decl. at

¶ 53.

        On Tuesday, February 18, 2020, Mr. Renier had planned to complete removal of the FF&E

and clean the Store but was interrupted by Mr. Hamilton. Id. at ¶ 60. Mr. Hamilton instructed Mr.



3
  Ultimately, the discrepancies in the events of February 12 and February 13 are irrelevant. The
Interim Order provided for the removal process and permitted the Debtor to enter into “Landlord
Agreements” with individual landlords to amend the process. Interim Order ¶ 2. There was no
evidence presented that ATA and the Debtor entered into such an agreement nor did either party
allege that the communications on February 12 and February 13 were sufficient to constitute a
Landlord Agreement that altered the terms of the Interim Order. As I explain below, the removal
did not violate the terms of the Interim Order.
                                                 8
             Case 20-10166-JTD          Doc 1585       Filed 03/17/21    Page 9 of 26




Renier to stop removal of the FF&E and leave the Store immediately. Id. at ¶ 60–61. Mr. Renier

was unable to finish removal of the purchased FF&E, was forced to leave behind some of his tools,

and was unable to finish cleanup. Id. at ¶ 62; see also Trial Ex. 48 (“after” photos). The specific

items of FF&E that Mr. Renier was unable to remove included all the refrigerated display cases in

the beer and wine portion of the store, the walk-in refrigerators, several deli display cases, and one

exhaust hood. 1/8/21 Tr. at 29:18–33:15; 193:25–194:1.

       ATA argues that certain items removed by the Buyer were fixtures that belonged to ATA

at lease termination. These included: (a) many (but not all) of the refrigerated and freezer display

cases (the “Refrigerated Cases”); (b) the remote refrigeration system, which includes copper pipes

for Freon, evaporative coils, 4 rooftop condensing units, and compressor/motor racks (the “Remote

Refrigeration System”); (c) most (but not all) of the hoods (the “Hoods”); (d) most (but not all) of

the deli display cases (the “Deli Cases”); (e) the bailer (the “Bailer”); and (f) the two- and three-

compartment prep sinks (the “Prep Sinks”) (together the “Disputed FF&E”). ATA contends that it

intended for Disputed FF&E to be permanent fixtures to remain at the Store after lease termination.

Larmore Decl., ¶¶ 28–30. As discussed below, based upon the record and applicable law, I

disagree.

       D. The Lease Documents

       ATA purchased the Shopping Center in December 2012. Larmore Decl., ¶ 10. At the time,

there were significant vacancies in the center. Id. The former anchor tenant who occupied the Store

sold home goods and was out of business. Id. ATA’s principal, Jon Larmore, testified that his

strategy was to invest significant funds into the Shopping Center and reposition it as a grocery

anchored center to draw in new tenants. Id. at ¶ 11.




                                                  9
              Case 20-10166-JTD        Doc 1585        Filed 03/17/21    Page 10 of 26




       Mr. Larmore was personally involved in the lease negotiations that led to the execution of

the Lease. Id. at ¶ 12. Mr. Larmore has been in the real estate operations and development business

for over 20 years. Id. at ¶ 3. Mr. Larmore testified that ATA views grocery store anchored shopping

centers as highly attractive. Id. at ¶ 13. Grocery stores drive significant foot traffic to a shopping

center, which is a selling point to fill other smaller adjacent tenant spaces. Id. ATA was willing to

invest in significant tenant improvements in the Store to enhance the value of the realty and to

reposition the Shopping Center as a grocery anchored center. Id. at ¶ 14.

       The Store had to be significantly modified in order to convert the space for a grocery store.

Id. at ¶ 15. At the time the Lease was executed, the Store did not have any refrigeration components

or capabilities, including any in-slab refrigeration pipes, in-wall refrigeration pipes, or rooms for

refrigeration. Id. at ¶¶ 15, 22. In addition, there were no exhaust hoods, sinks/handwashing stations,

or other items that are necessary to operate a grocery store. Id. at ¶ 15.

       Pursuant to the Lease, ATA was barred from leasing any of the other spaces in the

Shopping Center to any business related to a grocery store, such as a “meat market, seafood market,

produce market, liquor store, and natural health and food store.” Trial Ex. 2 at Ex. I. The

exclusivity clause granted to the Debtor affected the tenant mix in the Shopping Center. Larmore

Decl. ¶ 24.

       The Lease required ATA to construct or otherwise pay for “Landlord’s Work” to alter and

improve the Store, consisting of, among other things: (1) new electrical meter and distribution

panel; (2) water meter and gas line sufficient to meet tenant’s use requirements; (3) sewer lines to

meet tenant’s code requirement; (4) a loading dock to accommodate a 75 foot semi-truck (with a

53 foot trailer with truck cab) with doc leveler seals and proper loading platform … the design to

be mutually agreed upon by the parties; (5) concrete Slab repaired or replaced as needed to provide



                                                  10
            Case 20-10166-JTD         Doc 1585       Filed 03/17/21    Page 11 of 26




a clean and level slab ready for floor covering; (6) split-level section of Store to be removed; and

(7) a new façade and vestibule with new entry doors. Trial Ex. 2, § 2(a) and Ex. C.

       The Lease also provided that the Debtor would perform “Tenant’s Work” defined as “all

leasehold improvements, fixtures, equipment and merchandise required for Tenant to open the

Premises for business to the public that is not included in the Landlord’s Work.” Trial Ex. 2, §

2(c). The Lease included a “Tenant Improvement Allowance” of $1,203,800, or $40 per square

foot, that ATA was to pay to Debtor in two payments at the 50% completion mark and the 100%

completion mark. Trial Ex. 2, §2(d). Payment was conditioned upon receipt of reasonable

evidence of completion such as paid invoices and applicable lien waivers of subcontracted work.

Id.

       1. Tenant’s Work Provision

       Tenant’s Work is defined under the Lease as follows:

       “Tenant's Work” means all leasehold improvements, fixtures, equipment and
       merchandise required for Tenant to open the Premises for business to the public that
       is not included in the Landlord's Work. Tenant agrees that (i) all plans, specifications and
       drawings for the Tenant's Work will be subject to Landlord's prior written approval (which
       approval will not be unreasonably withheld) and (ii) Tenant will be responsible for
       obtaining all applicable governmental approvals and permits necessary for the completion
       of Tenant's Work (which permits will be diligently pursued by Tenant) and Tenant's
       occupancy of the Premises, including, without limitation, a building permit and a certificate
       of occupancy. Tenant shall diligently pursue Tenant's Work to completion. Landlord shall
       allow Tenant access to the premises to begin the Tenant's work upon execution of this
       Agreement ("Landlord's Delivery Date"). Tenant agrees not to interfere with Landlord's
       work.

Trial Ex. 2, §2(c) (emphasis added). ATA correctly observes that Tenant’s Work does not include

the specific term “trade fixtures.” ATA contends, therefore, that this provision was intended to

make any work performed by the Debtors permanent fixtures that were to remain in the Store after

termination of the Lease. Larmore Decl. ¶¶ 19–20. ATA’s interpretation is without merit. Indeed,




                                                11
             Case 20-10166-JTD          Doc 1585       Filed 03/17/21     Page 12 of 26




as discussed below, the language in the Lease is consistent with controlling law on what constitutes

a trade fixture, i.e., property annexed to real estate to aid the tenant in carrying out its business.

        2. Tenant Improvement Allowance Provision

        ATA also contends that the Tenant Improvement Allowance provision of the Lease shows

that it was the intent of the parties that anything provided by the Debtors under Tenant’s Work

was to become property of ATA and was to remain on site following lease termination. Id. at ¶ 26.

The Lease provides as follows:

        Tenant Improvement Allowance. Landlord will reimburse Tenant for the costs of
        designing, permitting and performing Tenant's Work in the amount of the Tenant
        Improvement Allowance defined below. Landlord will pay the amount of the Tenant
        Improvement Allowance to Tenant in 2 payments within 30 days after receipt by Landlord
        of Tenant's written request therefore, together with all the required documentation under
        this Section as follows: (i) $20.00 per square foot of the Tenant Improvement Allowance
        within 30 days after Tenant's fifty (50%) percent completion of the Tenant's Work and
        delivery to Landlord of reasonable evidence of the same (including paid invoices and any
        applicable lien waivers of subcontract work over Twenty-Five Thousand ($25,000.00)
        Dollars); and (ii) the remaining $20.00 per square foot of the Tenant Improvement
        Allowance within 30 days of Tenant's: (A) completion of the Tenant's Work as evidenced
        by a certificate issued by Tenant's architect or general contractor; (B) the issuance of a
        certificate of occupancy (or its local equivalent) by the applicable governmental authority
        having jurisdiction over the Premises; (C) submission to Landlord of copies of final
        unconditional lien waivers from Tenant's general contractor and all third party
        subcontractors and suppliers providing more than Twenty-Five Thousand ($25,000.00) of
        services or materials with respect to Tenant's Work; and (D) Tenant being open for business
        in the Premises. The total of the payments to be paid by Landlord with respect to the
        Tenant's Work will in no event exceed the amount of the Tenant Improvement Allowance.
        ''Tenant Improvement Allowance" means the sum of $40.00 per square foot of the
        Premises. In addition to other remedies set forth in this Lease, if Landlord fails to pay
        Tenant the Tenant Improvement Allowance within 10 days after a written request from
        Tenant that follows the initial 30-day request, Tenant may offset the unpaid Tenant
        Improvement Allowance owed by Landlord hereunder, plus interest at the Interest Rate set
        forth in Section 4(e) from the date due until the date so offset, against Base Rent, CAM
        Charges and other payments due to Landlord under this Lease. In performing the Tenant's
        Work, Tenant shall keep the Premises and Shopping Center free from liens and other
        encumbrances arising in connection with the Tenant's Work. Without limiting the
        provisions of Section 13(c)(i) and subject to Landlord's payment of the Tenant
        Improvement Allowance as and when required, Tenant shall indemnify, defend and hold
        Landlord harmless from and against any loss, cost, claim, expense or demand arising in
        connection with the Tenant's Work, including, without limitations, claims and demands of

                                                  12
            Case 20-10166-JTD         Doc 1585       Filed 03/17/21   Page 13 of 26




       contractors, subcontractors, suppliers and other parties providing materials and services in
       connection with the performance of the Tenant's Work ("Tenant's Work Claims").

Trial Ex. 2, §2(d). ATA contends that it never would have paid over $1.8 million for the Tenant’s

Work if the Tenant had the option to remove the items affixed to the Store at lease termination.

Larmore Decl. ¶ 30. None of Landlord’s witnesses indicated that they made this intent known to

the Debtors while negotiating the Lease. Mr. Larmore testified that “[t]he document speaks for

itself, and that’s the intent, the intent is within the document.” 1/8/21 Tr., 21:5–13. There is no

evidence that the Debtors were aware of ATA’s interpretation of the Tenant Improvement

Allowance Provision while the parties were negotiating the Lease.

       I agree that the document speaks for itself and find that nothing in the plain text of this

provision indicates an agreement between the parties to transfer title of the purchases from the

Debtor to ATA. There is nothing in the Tenant Improvement Allowance provision indicating that

the Allowance covers all construction or buildout costs or the entirety of the Tenant’s Work. The

Tenant Improvement Allowance does not require that itemized receipts be provided to ATA, nor

that the funds be applied to any particular purchases. Landlord’s interpretation of the Tenant

Improvement Allowance Provision would lead to inconsistent and absurd results. For example,

Tenant’s Work includes “equipment and merchandise,” two categories that Landlord does not and

cannot claim title to. 1/8/21 Tr. at 41:24–42:15.

       I find, therefore, that the Tenant Improvement Allowance provides for payment of a

predetermined amount to be used by the Debtor in the buildout of the Store as an incentive to enter

into the Lease and not as a mechanism for the transfer of title to ATA.




                                                13
            Case 20-10166-JTD          Doc 1585       Filed 03/17/21     Page 14 of 26




       3. Personalty and Alteration and Additions Provisions

       Several other provisions of the Lease also express the intent of the parties regarding what

constituted the Debtors’ property at lease termination. These three provisions define Debtors’

personal property or personalty as follows:

       Tenant's Financing. Tenant may, from time to time, without Landlord's consent, secure
       financing or general credit lines and grant the lenders thereof: as security therefor, (a) a
       security interest in Tenant's fixtures, trade fixtures, furnishings, inventory and
       equipment (collectively, "Personalty"), (b) the right to enter the Premises to realize upon
       any Personalty so pledged, provided that the Premises is repaired, and/or (c) a collateral
       assignment of or leasehold encumbrance in Tenant's leasehold interest in the Premises,
       with rights of reassignment; provided, however, such collateral assignment may be made
       solely for the purpose of securing Tenant's indebtedness to such lenders and will be subject
       to Landlord's prior written consent, such consent not to be unreasonably withheld,
       conditioned or delayed and provided further that any such financing documents shall
       provide that such lender must agree to be bound by and perform all of Tenant's obligations
       hereunder (including payment of all applicable Rent) in order to use or possess the
       Premises, whether in connection with a sale of collateral or the assignment of this Lease.
       Upon Tenant's written request, Landlord will evidence its consent in writing to such
       security interest and agreement subject to the foregoing.

Trial Ex. 2, § 22 (emphasis added).

       Tenant's Property: Waiver of Landlord's Liens. All of the Personalty will be and remain
       the personal property of Tenant. Landlord waives and releases any liens that Landlord
       may have against Tenant's owned or leased personal property, trade fixtures or equipment
       or against Tenant's merchandise, cash or accounts receivable, whether such lien is
       statutory, constitutional or contractual, or arises out of operation of law or otherwise.

Trial Ex. 2, § 23 (emphasis added).

       Alterations. After completion of Tenant's initial leasehold improvements, Tenant will not
       make any exterior or structural alterations or additions to the Premises without the prior
       written consent of Landlord, which consent will not be unreasonably withheld. Tenant, at
       Tenant's sole cost and expense, will have the right in its sole discretion to make any interior,
       nonstructural alterations or additions or perform any interior remodeling of a nonstructural
       nature. All alterations and additions to the Premises by Tenant must be made in accordance
       with all applicable laws and, except for trade fixtures, machinery, equipment, shelving,
       trash compactors, cash registers, signs and other personal property of Tenant, will
       remain at the end of the Term for the benefit of Landlord.




                                                 14
            Case 20-10166-JTD          Doc 1585       Filed 03/17/21    Page 15 of 26




Trial Ex. 2, § 11 (emphasis added). These three provisions indicate that Debtors’ personal property

was intended to be a broad category that would include tenant’s fixtures, trade fixtures, furnishings,

equipment and inventory. While ATA correctly observes that the Alteration Provision does not

reference Personalty, fixtures, or Tenant fixtures, I do not find the absence of those terms to be

dispositive. Rather, I find that the inclusion of the term “other personal property of Tenant”

indicates that this is a broad provision meant to capture a relatively wide range of property.

       E. ATA’s Damage Claim

       In addition to alleging Debtors removed property belonging to it, ATA also claims that the

Buyer caused damage to the Store when it removed the FF&E, and Debtors are responsible for the

necessary repairs. The Lease provides that “Tenant will promptly repair any damage to the

Premises occasioned by the removal of the Personalty (except for small holes caused by nails,

fasteners and the like) and to surrender the Premises broom clean, in as good condition as on the

date of Tenant's opening for business…” Trial Ex. 2, §25. To support its claim for damages, ATA

submitted numerous photographs of the property showing where holes had been cut into walls to

assist with the removal of the FF&E, exposed wires and pipes where FF&E had been removed,

and scratches on the concrete floor where FF&E had been dragged during removal. Trial Ex. 24–

26; Trial Ex. 33; Trial Ex. 35–47. ATA called Elmer Howard from Indiana Retail Construction

Co. (“IRRC”) regarding his estimate to repair the damage that ATA alleges was caused by the

removal of the FF&E. 4 Trial Ex. 19; Trial Ex. 20; Howard Decl., at ¶¶ 14–17. Mr. Howard stated




4
  ATA also called Mr. Howard and a second witness, David Lawrence, to testify regarding the cost
of replacing the Disputed FF&E. Since I conclude that the Disputed FF&E was property of the
Debtors, I do not need to address this testimony. Even if I considered this testimony, for the reasons
stated below, Mr. Howard’s testimony lacked credibility and Mr. Lawrence admitted on cross
examination that his estimate to replace the Disputed FF&E was inaccurate because he quoted the
wrong equipment. 1/8/21 Tr., 84:24–85:5.
                                                 15
              Case 20-10166-JTD       Doc 1585       Filed 03/17/21    Page 16 of 26




that in his opinion the removal of the Debtors’ personalty caused excessive damage to the Store. 5

Howard Decl., at ¶¶ 14–15. Mr. Howard testified that after viewing the Store following removal

of the FF&E, the cost of repairs would be $386,695.00. See generally, Howard Decl.; Trial Ex. 20.

He further testified that this would be the cost to render the space move-in ready for a new grocery

tenant and mimic the condition of the Store when the Debtors opened for business. Howard Decl.

at ¶15.

          On cross examination, Mr. Howard admitted that IRRC only does work for ATA and

ATA’s affiliates. 11/3/20 Tr. at 203:2–10. Mr. Howard also testified that IRRC’s primary business

is maintenance work, and that the average project price of IRRC’s jobs is $2,500. Id. at 204:6–19.

Despite Mr. Hamilton’s testimony that ATA believed that Mr. Howard was a general contractor

working under the license for Freeman Construction, Mr. Howard admitted that he is not a general

contractor. Id. at 174:12–23; 205:14–22. Mr. Howard also testified that while he personally was

not affiliated with Freeman Construction, his significant other, Loretta White, was a former partner

in that company. Id. at 205:1–16; 226:10–227:13. Mr. Howard further testified that Richard

Freeman, the owner of Freeman Construction, authorized him to use Freeman Construction’s

general contractor license through December of 2020 because Ms. White paid for half of the

license. Id. at 206:1–18. He added that Mr. Freeman was aware that Mr. Howard is affiliated with

IRRC and was using the Freeman Construction license when necessary to obtain permits. Id. at

206:1–18; 228:24–229:2.




5
  ATA also submitted a purported estimate from a Bosse Construction to support Mr. Howard’s
estimate. No witness testified regarding the Bosse estimate and I have no basis to determine
whether the estimate is accurate or exactly what was considered in creating it. Therefore, I give it
no weight.
                                                16
            Case 20-10166-JTD         Doc 1585       Filed 03/17/21    Page 17 of 26




       In response to Mr. Howard’s testimony, the Debtors called Richard Freeman who testified

that he has been the owner of Freeman Construction for 30 years. 1/8/21 at 128:21–24. Mr.

Freeman testified that he never authorized Mr. Howard to request a general contractor agent’s

license under Freeman Construction’s name. Id. at 129:11–13. Mr. Freeman further testified that

the license Mr. Howard purported to be working under, admitted into evidence as ATA Exhibit

21, was fabricated, and based on his experience it was not a valid Indiana general contractor’s

license. Id. at 129:20–130:13. Mr. Freeman testified that he was never partners with Ms. White

and that Ms. White did not pay for any portion of Freeman Construction’s general contractor

license. Id. at 130:20–24. Mr. Freeman also testified that he had never heard of IRRC and that he

never authorized IRRC to do business using Freeman Construction’s general contractor’s license.

Id. at 130:25–131:6.

       Having heard Mr. Freeman testify, I am satisfied that he is a credible witness who provided

significant impeachment testimony undermining the credibility of Mr. Howard. Moreover, having

observed Mr. Howard, I find that his testimony lacks credibility. Thus, while the photographs

submitted into evidence show that there was damage caused by the removal of the FF&E beyond

just “small holes caused by nails, fasteners and the like” I have no credible estimate of the repair

costs by which damages could be measured. In addition, the evidence at trial showed that ATA

interfered with the ability of the Debtors to complete whatever repairs they intended to make.

1/8/21 Tr. 189:2–12; 191:24–198:19. As noted above, Mr. Renier was ordered by Mr. Hamilton to

immediately stop all removal of the FF&E forcing Mr. Renier to leave behind certain equipment

he had purchased along with some of his own tools. Renier Decl. ¶¶ 60–62. This also prevented

him from completing cleanup of the property. Id. at ¶ 62.




                                                17
              Case 20-10166-JTD         Doc 1585       Filed 03/17/21   Page 18 of 26




   III.      Analysis

          A. Burdens of Proof

          The burden of proving that a claim is entitled to treatment as an administrative expense is

on the claimant. In re Phila. Newspapers, LLC, 690 F.3d 161, 173 (3d Cir. 2012). ATA must show

by a preponderance of the evidence that it is entitled to an administrative claim. Matter of

Columbia Gas System, Inc., 224 B.R. 540, 548 (Bankr. D. Del. 1998). For the reasons stated

below, ATA has failed to meet its burden.

          B. Contract Interpretation

          The Lease is governed by Kentucky law; therefore, my interpretation of the Lease will be

driven by Kentucky common law. See Trial Ex. 2, §32(i). Under Kentucky law, “[t]he construction

and interpretation of a contract, including questions regarding ambiguity, are questions of law to

be decided by the court.” First Commonwealth Bank of Prestonsburg v. West, 55 S.W.3d 829, 835

(Ky. Ct. App. 2000). “Absent an ambiguity in the contract, the parties’ intentions must be discerned

from the four corners of the instrument without resort to extrinsic evidence. A contract is

ambiguous if a reasonable person would find it susceptible to different or inconsistent

interpretations. The fact that one party may have intended different results, however, is insufficient

to construe a contract at variance with its plain and unambiguous terms.” Cantrell Supply, Inc. v.

Liberty Mut. Ins. Co., 94 S.W.3d 381, 385 (Ky. Ct. App. 2002) (internal citations omitted).

          ATA asserted in its briefing that the Lease is ambiguous. As noted above, ATA’s own

witness, Mr. Larmore, testified that the intent of the parties concerning what was to remain after

lease termination can be determined from the language of the Lease. 1/8/21 Tr., 21:5–13. I agree

with Mr. Larmore. There are no provisions within the Lease that a reasonable person would find

to be subject to different or inconsistent interpretations. Since the Lease is unambiguous, there is



                                                  18
              Case 20-10166-JTD          Doc 1585      Filed 03/17/21     Page 19 of 26




no need to consider extrinsic evidence and the intent of the parties is determined from the four

corners of the document.

          The Lease does not define “fixture” or “trade fixture.” Therefore, I must look to Kentucky

common law to determine the meaning. There is no disagreement between the parties on the proper

test to determine a fixture under Kentucky law. The relevant factors are “[f]irst, annexation to the

realty, either actual or constructive; second, adaptation or application to the use or purpose that the

part of the realty to which it is connected is appropriated; and, third, the intention of the parties to

make the article a permanent accession to freehold.” Scanlon v. Scanlon, 545 S.W.3d 311, 315

(Ky. Ct. App. 2018) (citing Doll v. Guthrie, 24 S.W.2d 947, 948 (Ky. 1929). “The controlling

factor is the intention of the parties.” Id.

          “Actual annexation occurs when an item is physically attached to the real property, such

that it could not be removed without considerable force or damage to the item or the real property.”

Id. “[T]he ‘adaptation’ of the item, is met when an item is adapted or applied to the use or purpose

to which it is connected.” Id. at 316. “The third test stated, the intention of the party making the

annexation, has been said by some of the authorities to be a controlling consideration, and

generally is held to be the chief test. It is not always determinative, but in cases of doubt it has a

controlling influence. To have this effect, the intention to make an article a permanent accession

to the realty must affirmatively and plainly appear, and if the matter is left in doubt and uncertainty

the legal qualities of the article are not changed, and it must be deemed a chattel.” Doll, 24 S.W.2d

at 948.

          Under Kentucky law, a “trade fixture” is an exception to the general rule governing

fixtures. Southern Industrial, LLC v. Maxine, LLC, 2009 WL 4060698, *4 (Ky. Ct. App. 2009).

“This exception provides that an item of property that a lessee annexes to realty, belonging to a



                                                  19
             Case 20-10166-JTD          Doc 1585        Filed 03/17/21     Page 20 of 26




lessee, and used by the lessee for purposes of trade is generally regarded as remaining personal

property, rather than becoming real property, based upon principles of public policy and a desire

to encourage trade and manufacturing. This is because the intent of annexing a trade fixture to the

land is to benefit the business of the party annexing the fixture to the land, not the land itself.” Id.

(citing Van Ness v. Pacard, 27 U.S. 137, 143-44 (1829). “Kentucky law defines a ‘trade fixture’

as the personal property of the lessee, specifically an article annexed by the lessee to the real estate

to aid him in carrying on his business on the premises, which may be removed at the end of a

tenant’s term.” Id. (citing Bank of Shelbyville v. Hartford, 104 S.W.2d 217, 219 (Ky. 1937)).

“[T]he hallmark for the trade fixtures test, like the Doll fixtures analysis, is intent: the sole question

is, whether it is designed for proposes of trade or not.” Id. (citing Van Ness, 27 U.S. at 146; see

also Doll, 24 S.W.2d at 948).

        All the Disputed FF&E constitute trade fixtures under Kentucky law that remained

property of the Debtors at the end of Lease term. The Disputed FF&E was sourced, purchased,

brought into the Store, and installed solely by the Debtors to aid in operating their grocery store.

ATA contends that because they made certain modifications to the Store, had to specifically

approve certain architectural plans, and paid a Tenant Improvement Allowance, the Disputed

FF&E became fixtures. As I have already noted, the Lease is unambiguous, and the intent of the

parties can be found within the four corners of the document. As I found above, nothing in the

Lease contemplated that the actions taken by ATA were meant to transfer title in any property

from the Debtors to ATA. Nor does anything in the Lease imply an intent that the property installed

by the Debtor for their grocery store was meant to become a fixture.

        ATA asserts that the Debtors breached the Lease by their failure to “promptly repair any

damage to the Premises occasioned by the removal of the Personalty (except for small holes caused



                                                   20
              Case 20-10166-JTD        Doc 1585       Filed 03/17/21    Page 21 of 26




by nails, fasteners and the like) and to surrender the Premises broom clean, in as good condition

as on the date of Tenant's opening for business…” Trial Ex. 2, § 25. Kentucky law demands good

faith and fair dealing in all contracts, stating “[a] contracting party impliedly obligated himself to

cooperate in the performance of his contract and the law will not permit him to take advantage of

an obstacle to performance which he has created or which lies within his power to remove.” PBI

Bank, Inc. v. Signature Point Condominiums LLC, 535 S.W.3d 700, 718 (Ky. Ct. App. 2016)

(quoting Ligon v. Parr, 471 S.W.2d 1,3 (Ky. 1971). In this case, ATA forced the Buyer and

Liquidation Consultant to leave the Store before any repairs could be made. Through ATA’s

actions, they forced the Debtors to surrender the Store in a specific condition without the

opportunity to fulfill their contractual obligation. Therefore, even if I determined that ATA put

forward sufficient evidence as to the amount of contractual damages, which I already concluded

they have not, they would not be permitted to pursue such damages when they created the obstacle

that prevented performance.

        C. ATA’s Administrative Priority Status

        1. Administrative Priority Under § 503(b)(1)

        Under Bankruptcy Code § 503(b)(1), a creditor is entitled to an administrative priority

claim for “the actual, necessary costs and expenses of preserving the estate....” Damages resulting

from post-petition torts committed by the debtor are also entitled to administrative priority under

Bankruptcy Code § 503(b)(1). In re Phila. Newspapers, LLC, 690 F.3d at 173 (citing Reading Co.

v. Brown, 391 U.S. 471, 477 (1968)). For a claimant to be entitled to an administrative expense

claim under the Reading Doctrine, it must demonstrate that its allegations support a tort cause of

action. Id.




                                                 21
             Case 20-10166-JTD          Doc 1585        Filed 03/17/21     Page 22 of 26




         ATA is unable to prove the existence of any tort that would give rise to an administrative

expense claim under the Reading Doctrine and is therefore not entitled to an administrative

expense claim under § 503(b)(1). ATA advanced two tort claims to support its administrative

priority claim: (1) conversion and (2) negligence and negligent supervision.

         Under Kentucky law, a party commits the tort of conversion when “(1) the plaintiff had

legal title to the converted property; (2) the plaintiff had the right to possess the property at the

time of the conversion; (3) the defendant exercised dominion over the plaintiff’s property in a way

that deprived the plaintiff of its use and enjoyment; (4) the defendant intended to interfere with the

plaintiff’s possession; (5) the plaintiff demanded return of the property and the defendant refused;

(6) the defendant’s act was the legal cause of the plaintiff’s loss of the property; and (7) the plaintiff

suffered damages from the loss of the property. Ford v. Baerg, 532 S.W.3d 638, 641 n.2 (Ky.

2017).

         As explained above, the Disputed FF&E belonged to the Debtor, not ATA. Debtor

purchased and at all times retained title to the Disputed FF&E, and nothing in the Lease or the

actions of the parties transferred title to ATA. Because ATA failed to prove title, removal of the

Disputed FF&E cannot support a claim for conversion.

         Under Kentucky law, to prove negligence “a plaintiff must prove the existence of a duty,

breach of that duty, causation between the breach of duty and the plaintiff’s injury and damages.”

Hayes v. D.C.I. Properties-D KY, LLC, 563 S.W.3d 619, 622 (Ky. 2018).

         ATA contends that the Debtor, through the Liquidation Consultant and its agents, had a

duty to supervise the removal of the Disputed FF&E to ensure that it was done in compliance with

the Interim Order and that none of ATA’s property was removed or damaged. Everything that was

removed from the Store was property of the Debtors, therefore as to that portion of the claim, ATA



                                                   22
            Case 20-10166-JTD         Doc 1585       Filed 03/17/21    Page 23 of 26




has failed to meet its burden to show that a duty was breached. ATA also contends that during the

removal process, the Store was damaged. As noted above, while ATA provided photos that showed

the Store was left with more than small holes caused by nails fasteners and the like, it also

interfered with the ability of the Debtors to complete the cleanup of the Store after removal of the

FF&E.

        Even if ATA was able to establish that Debtors were negligent in removing the FF&E, it

failed to present credible evidence of damages, thus failing to meet one of the requirements for

proving a tort. ATA presented Mr. Howard as their primary fact witness regarding to the alleged

damages. As I stated above, Mr. Howard was not a credible witness and I do not accept his

testimony about the cost to repair the alleged damage caused by Debtors. ATA, therefore, failed

to meet its burden of proving negligence.

        Additionally, Kentucky is a pure comparative negligence commonwealth that finds it

proper to allocate fault between plaintiffs and defendants when each side has contributed to the

damages. Hilen v. Hays, 673 S.W.2d 713, 719 (Ky. 1984). The amount of a plaintiff’s recovery is

therefore properly reduced by the fault they contributed. Id. In order to determine such reduction

of damages, I would “consider both the nature of the conduct of each party at fault and the extent

of the causal relation between the conduct and the damages claimed.” KY St §411.182(2). 6 In this

case, ATA forced the Buyer and Liquidation Consultant to leave the Store without affording them

an opportunity to conduct any necessary repairs. Therefore, even if I determined that ATA put

forward sufficient evidence of the damages they suffered, which I already concluded they have

not, such damages would be subject to further reduction based on their own conduct.




6
 In order to apply §411.182(2), a finding of the amount of damages under §411.182(1)(a) would
be required and there is insufficient evidence in this case to make such a finding.
                                                23
            Case 20-10166-JTD         Doc 1585       Filed 03/17/21    Page 24 of 26




       2. Administrative Priority Under § 365(d)(3)

       Under Bankruptcy Code § 365(d)(3), prior to rejection, the debtor is required to comply

with all post-petition obligations under an unexpired lease of nonresidential real property. See 11

U.S.C. § 365(d)(3). ATA alleges that because the Debtors breached the Lease, they are entitled to

an administrative claim for their damages under § 365(d)(3).

       It is not necessary for me to rule on the merits of this argument. As I have explained above,

I find that ATA failed to prove either that the Debtors breached the Lease or the amount of any

alleged damages; therefore, their argument as to the priority of those non-existent damages is moot.

       3. Breach of Court Orders

       ATA contends that the Debtors breached the Interim and Final Orders when they removed

the Disputed FF&E, and, therefore, ATA is entitled to an administrative priority claim under

Bankruptcy Code § 105. ATA contends that the Debtors sold ATA’s property in violation of the

Orders. They further contend that the Debtors sold property that was not “movable” in violation

of the Orders.

       The Debtor did not breach the Orders when it sold the Disputed FF&E. As already

explained the property belonged to the Debtors and they had the right to sell it. The property was

also “movable” as it was understood by the Orders.

       Kentucky law contemplates and allows movable trade fixtures to include property that is

large, heavy, and cumbersome. See Southern Industrial, LLC, 2009 WL 406098, *5 (forty-foot

tall, several ton silos described as moveable trade fixtures). Mr. Wyke testified that movable FF&E

in a grocery store is a broad category that can include deli cases, walk-in coolers, walk-in

refrigeration units, compressors, evaporators, condensers, non-bathroom sinks, and kitchen




                                                24
             Case 20-10166-JTD         Doc 1585       Filed 03/17/21    Page 25 of 26




implements. 1/8/21 Tr. at 123:21–124:6; 184:10–16. No testimony was offered to counter this

assertion.

       Based on the evidence before me, I conclude that all the Disputed FF&E sold is movable

and therefore the sale did not violate the Court’s Orders.

       D. Spoliation

       Finally, ATA alleges that the Debtors’ spoliation of evidence requires finding an adverse

inference that shifts the burden of proof to the Debtors as to when damage to the property occurred,

and the cost of repairs and replacement of the Disputed FF&E. 7 Under Third Circuit law,

“[s]poliation occurs where: the evidence was in the party's control; the evidence is relevant to the

claims or defenses in the case; there has been actual suppression or withholding of evidence; and,

the duty to preserve the evidence was reasonably foreseeable to the party.” Bull v. United Parcel

Serv., Inc., 665 F.3d 68, 73 (3d Cir. 2012). If spoliation has occurred, the court must consider three

factors in determining the appropriate sanction: (i) the degree of fault of the party who altered or

destroyed the evidence; (ii) the degree of prejudice suffered by the opposing party; and (iii)

whether there is a lesser sanction that will avoid substantial unfairness to the opposing party and,

where the offending party is seriously at fault, will serve to deter such conduct by others in the

future. Schmid v. Milwaukee Elec. Tool Corp., 13 F.3d 76, 79 (3d Cir. 1994).

       There has been nothing in this case to indicate that the Debtors caused spoilation of any

evidence. The fact that the Disputed FF&E was packaged and partially removed before ATA

arrived at the Store does not equate “actual suppression or withholding of evidence.” Even if I




7
  ATA did not raise spoliation in their Application, nor was it raised during trial or at any other
time until it submitted its Proposed Findings of Fact and Conclusions of Law. Since the argument
was not properly raised in a manner that allowed Debtors to respond, I could simply deny the relief
for that reason. Since I also deny the relief on the merits, I will address it in my ruling.
                                                 25
              Case 20-10166-JTD         Doc 1585       Filed 03/17/21    Page 26 of 26




were to determine that spoliation occurred, there would be no prejudice to the opposing party as

the Disputed FF&E were trade fixtures and thus property of the Debtors.

   IV.      Conclusion

         Having determined this Court has jurisdiction to enter a final order, it is ordered, adjudged,

and decreed that, for the reasons stated herein, ATA has failed to meet their burden of proof with

respect to their entitlement to an administrative claim. ATA’s Application for an Administrative

Claim is denied.

         SO ORDERED




Dated: March 17, 2021
                                                        JOHN T. DORSEY, U.S.B.J.




                                                  26
